DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Replacement of Non-Final Office Action
This Non-Final Office Action replace the Non-Final Rejection mailed on 06/15/2022. 
The Examiner was working on the original claim set on 03/19/21, instead of the amended claim set sent on 03/19/21. As the result, claim 8 was not addressed in the Non-Final Rejection mailed on 06/15/2022 although Examiner discussed the contents of the claim limitation 8 as how the prior art meets the claim limitation 8 in the Non-Final Rejection mailed on 06/15/2022. 
The Applicant pointed this out in the response to Non-Final office action on 9/14/2022, instead of the response to Restriction 4/12/2022. In the response to Restriction 4/12/2022, the applicant elected claim 1-3, instead of 1-3 and 8. 
The Examiner would like to make correction/updates of the Restriction requirement sent on 02/18/2022 as following:
Group 1, claims 1-3, 8, drawn to a product of easy to open packaging bag.
Group 2, claims 4- 7, drawn to a product of laminated film. 
All the rest kept the same. 
In the current replacement Non-Final Office action, the Examiner treated the applicant’s election as claims 1-3, 8 are elected, claims 4-7 are withdrawn based on applicant’s response to argument sent on 9/14/2022 and response to Restriction 4/12/2022. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1,3, 4-5, 9-11 of copending Application No. 17414202 that with a PGPub 20220024660, in view of Akao et al. (US4653640). Although the claims at issue are not identical, they are not patentably distinct from each other because both discloses an easy to open 3 layer packaging laminate with a slit that facilitate opening. 
17414202 does not discloses wherein a molecular orientation angle of the outer layer film is less than 49 and more than 22.5.
Kanbe et al. JP2006096801 discloses molecular orientation angle biaxially stretched polyamide resin film. Therefore, the value of θ always satisfies 0 ° ≦ θ ≦ 45 ° is desired to achieve a tough biaxially stretched polyamide resin fil that is used as packaging materials(claim). 
Both 17414202, and Kanbe et al. are analogous in the field of using biaxially oriented polyamide resin film for packaging materials, it would have been obvious for a person with ordinary skills in the art to modify he outer layer of biaxially oriented film of 17414202 to have molecular orientation angle as 0 ° ≦ θ ≦ 45 ° as taught by Kanbe et al. as such biaxially stretched resin film has desired toughness for a packaging materials. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 8 are rejected under 35 U.S.C. 103 as being unpatentable over Yamashita et al. (US7285334), and further in view of Katsunori et al. (JP 2728376) and Kanbe et al. (JP2006096801). 
As to claim 1. Yamashita et al. disclose packaging bag for sealing a laminated film by heat sealing, wherein the laminated film comprises an inner layer film (see e.g. inner layer 306 that capable of forming heat sealing in line 30-45 in column 101), an intermediate layer film(see e.g. intermediate layer can be made of polybutylene terephthalate in line 10-20 in column 34), and an outer layer film including a biaxially oriented film(see e.g. outer layer of biaxially oriented polyester or polyamide film in line 59-67 in column 102). 
Yamashita et al does not discloses the packaging bag is easy to open, the intermediate layer film having an opening induction flaw formed on the intermediate layer film, and wherein a molecular orientation angle of the outer layer film is less than 49 and more than 22.5.
Katsunori et al. discloses laminated film structure for packaging is desired to have induction flaws in the intermediate layer since the induction flaws in the intermediate layer can progress the bag rupture and facilitate tearing of both base film and sealant layers and ultimately the packaging bag. 
Both Yamashita et al and Katsunori et al. are analogous in the field of food packaging laminate film, it would have been obvious for a person with ordinary skills in the art to modify the packaging film laminate of Yamashita et to include induction flaws in the intermediate layer as taught by Katsunori et al. in order to facilitate the bag rupture and facilitate tearing of both base film and sealant layers and ultimately the packaging bag as suggested by Katsunori et al. 
Yamashita et al in view of Katsunori et al. does not discloses wherein a molecular orientation angle of the outer layer film is less than 49 and more than 22.5.
Kanbe et al. JP2006096801 discloses molecular orientation angle biaxially stretched polyamide resin film. Therefore, the value of θ always satisfies 0 ° ≦ θ ≦ 45 ° is desired to achieve a tough biaxially stretched polyamide resin fil that is used as packaging materials(claim). 
Both Yamashita et al in view of Katsunori et al., and Kanbe et al. are analogous in the field of using biaxially oriented polyamide resin film for packaging materials, it would have been obvious for a person with ordinary skills in the art to modify he outer layer of biaxially oriented film of Yamashita et al in view of Katsunori et al to have molecular orientation angle as 0 ° ≦ θ ≦ 45 ° as taught by Kanbe et al. as such biaxially stretched resin film has desired toughness for a packaging materials as suggested by Kanbe et al.. 
As to claim 2. Yamashita et al in view of Katsunori et al., and Kanbe et al. discloses the easy to open packaging bag according to claim 1, wherein the outer layer film is polyamide, polyester, or polybutylene terephthalate (see e.g. Yamashita et al. disclose outer layer of biaxially oriented polyester or polyamide film in line 59-67 in column 102).
As to claim 3. Yamashita et al in view of Katsunori et al., and Kanbe et al. discloses the easy to open packaging bag according to claim 1, wherein the intermediate layer film is polybutylene terephthalate (see e.g. Yamashita et al. disclose intermediate layer can be made of polybutylene terephthalate in line 10-20 in column 34).
As to claim 8. Yamashita et al in view of Katsunori et al., and Kanbe et al. discloses the easy to open packaging bag according to claim 2, wherein the intermediate layer film is polybutylene terephthalate (See discussion of claim 1, wherein Yamashita et al. discloses intermediate layer can be made of polybutylene terephthalate in line 10-20 in column 34).

Response to Arguments
Applicant's arguments filed 9/14/2022 have been fully considered but they are not persuasive. 
Claim Rejections - Double Patenting 
Applicant argues in amended independent claim 1, the molecular orientation angle of the outer layer film is more than 22.50 and less than 49°. The '202 application does not recite in its claims this feature of independent claim 1 of the present application. As the Office Action points out, the '202 application does not recite a molecular orientation angle of the outer layer film that is less than 49. 
Hiroshi does not cure the deficiencies of the '202 application claims. Hiroshi discloses a polyester film wherein the orientation angle of the molecular chain principal axis with respect to the main orientation direction of the film is 20 or less (claim 1), and more preferably 18 or less (paragraph [0017]). The main orientation direction in Hiroshi means the longitudinal direction or width direction of the film and the direction forming an angle of 450 or less with the molecular chain principal axis (when the angle with the molecular chain principal axis is 4  it is the longitudinal direction). 
Therefore, the pending claims 1-3, and the claims of the '202 application in view of Hiroshi are clearly distinct from each other. 
Examiner respectfully disagrees: 
Hiroshi et al. is not relied in the current office action. 
Kanbe et al. JP2006096801 is additionally introduced to teach molecular orientation angle biaxially stretched polyamide resin film. Therefore, the value of θ always satisfies 0 ° ≦ θ ≦ 45 ° is desired to achieve a tough biaxially stretched polyamide resin fil that is used as packaging materials(claim). 
For the above reason, applicant’s argument is not persuasive. 

Claim Rejections - 35 U.S.C.   103 
Applicant argues the features of amended independent claim 1, where the molecular orientation angle of the outer layer film is more than 22.50 and less than 490 would not have been obvious in view of Yamashita, Yuichi and Hiroshi. 
As discussed above, Hiroshi disclose a polyester film wherein the orientation angle of the molecular chain principal axis with respect to the main orientation direction of the film is 20 or less (claim 1), and more preferably 18 or less (paragraph [0017]). Hiroshi further disclose that "The orientation angle of the molecular chain principal axis of the polyester film varies depending on the position of the film (the center or the end in the width direction), but the orientation angle of the molecular chain principal axis with respect to the main orientation direction of the film is preferably 20 or less, and more preferably 15 or less. If the orientation angle exceeds 20, the linear tearability cannot be obtained, and when the bag is used as a packaging bag, the tearing parting becomes large, and may become difficult to tear apart in the intended direction." 
Therefore, it would not have been obvious, based on Yamashita, Yuichi and Hiroshi, to have defined the molecular orientation angle of the outer layer film as recited in claim 1 such that the molecular orientation angle of the outer layer film is more than 22.5 and less than 49 in view of the teachings of Hiroshi. 
 Examiner respectfully disagrees: 
Hiroshi et al. is not relied in the current office action. 
Kanbe et al. JP2006096801 is additionally introduced to teach molecular orientation angle biaxially stretched polyamide resin film. Therefore, the value of θ always satisfies 0 ° ≦ θ ≦ 45 ° is desired to achieve a tough biaxially stretched polyamide resin fil that is used as packaging materials(claim). 
For the above reason, applicant’s argument is not persuasive. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Littmann et al. (US5229180). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONG GUO whose telephone number is (571)272-3066. The examiner can normally be reached Mon, Tue, Wed, Thur 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria Veronica Ewald can be reached on 5712728519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TONG GUO/Primary Examiner, Art Unit 1783